Matter of Roesch v McCulloch (2020 NY Slip Op 05408)





Matter of Roesch v McCulloch


2020 NY Slip Op 05408


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


895 CA 19-00917

[*1]IN THE MATTER OF JOSEPH ROESCH, PETITIONER-APPELLANT,
vDEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, NEW YORK STATE OFFICE OF MENTAL HEALTH, RESPONDENT-RESPONDENT. 


JOSEPH ROESCH, PETITIONER-APPELLANT PRO SE. 

	Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (Erin P. Gall, J.), entered January 30, 2019 in a proceeding pursuant to CPLR article 78. The judgment denied petitioner's application for poor person status and dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court